Case 3:19-cv-17272-MAS-ZNQ Document 130 Filed 11/19/20 Page 1 of 2 PagelD: 1604

LAW OFFICE OF BRIAN J. LEVINE

Brian J. Levine, Esq. (037891987)

75 North Bridge Street

Somerville, New Jersey 08876

(908) 243-0111

Attorneys for Counterclaim Defendant, Rightscorp., Inc.

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UMG RECORDINGS, INC.
CONSENT ORDER

Plaintiff(s),
VS. Civil Action No.: 3:19-cv-17272-MAS-ZNQ

RCN TELECOM SERVICES, LLC, ET
ALS.

Defendant(s)
and

RCN TELECOM SERVICES, LLC,
Counterclaim Plaintiff;

RECORDING INDUSTRY ASSOCIATION
OF AMERICA, INC,,

Counterclaim Defendants;

RIGHTSCORP, INC.

ee eee eee eee Oe ee ee tt

Counterclaim Defendants.

 

This matter being opened to the court by the Law Office of Brian J. Levine, as counsel for
the counterclaim defendant, Rightscorp, Inc., for an order extending Rightscorp’s time to answer,
move or otherwise reply to the counterclaim of Counterclaim Plaintiff RCN Telecom Services,
LLC set forth in Defendants’ First Amended Answer and Counterclaims (ECF No. 104) until
December 11, 2020; and no previous extensions of time having been granted or obtained; and.

counsel for Counterclaim Plaintiff RCN Telecom Services, LLC, Zachary Howenstein of
Case 3:19-cv-17272-MAS-ZNQ Document 130 Filed 11/19/20 Page 2 of 2 PagelD: 1605

Armstrong Teasdale, LLP, having consented to this extension of time; and good cause having been

shown,

. . 40 14 } |, “ d 4A
Itis on this /7" ay of  /VOveIw4E__ 2020:

 

ORDERED that the time in which counterclaim defendant, Rightscorp, Inc. is permitted
to answer or otherwise file a responsive pleading to the Counterclaim is hereby extended until
December 11, 2020; and it is further

ORDERED that a copy of this Order be served upon all parties within three (3) days from

the date hereof. an “OO
bo SOF ~/ [

oo * awa ee ad

€ fp bA\ 2
Honorable Zahid N. Quraishi
United States Magistrate Judge
